DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation " increasing a temperature to the first temperature at the activation temperature".  This is unclear.  It is unclear how the first temperature can be at the activation temperature, when the activation temperature must be lower than the first temperature, see claim 11, from which claim 12 depends.  

Claim 10 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 contains the limitation “wherein a material of the first and second metal particles comprises a metal or an alloy.”  Claim 10 depends from claim 1.  Claim 1 contains the limitations “providing a plurality of first metal particles” and “providing a plurality of second metal particles.”  The metal particles are already metal.  One of ordinary skill in the art would understand metal to include both pure metals and alloys.  Claim 10 fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gibson et al. (US 20180236538 A1).
Regarding claims 1 and 6-10, Gibson teaches “fabrication of three-dimensional objects formed through layer-by-layer delivery of an ink onto a powder of metal particles in a powder bed” (which reads upon “a forming method of a metal layer suitable for a 3D printing process, comprising the following steps”, as recited in the instant claim; paragraph [0003]).  Gibson teaches “spreading a plurality of layers of a powder across a powder bed, the powder including particles of a first metal” (which reads upon “(1) providing a plurality of first metal particles on a substrate to form a first layer of the plurality of first metal particles”, as recited in the instant claim; paragraph [0004]).  Gibson teaches that “the additive manufacturing system 100 may include a heater 119 in thermal communication with the powder bed 106, and that the thermal communication between the heater 119 and the powder bed 106 may include any one or more of various different forms of thermal communication and, thus, may include conductive, convective, and/or radiative thermal communication” (paragraph [0045]).  Gibson teaches that “the additive manufacturing system 100 may further include a controller 120 in electrical communication with the powder bed 106, the powder supply 112, the spreader 116, the printhead 118, and the heater 119, and that the controller 120 may include one or more processors 121 operable to control the powder bed 106, the powder supply 112, the spreader 116, the printhead 118, and the heater 119 relative to one another to form the three-dimensional object 102” (paragraph [0046]; spreader, printhead, and heater, are all used during fabrication of the three-dimensional object).  Gibson teaches that “the controller 120 may control the heater 119 to heat the three-dimensional object 102 in the powder bed 106 to a target temperature” (which reads upon “(2) performing a first pre-heat treatment on the first layer at a first pre-heat temperature”, as recited in the instant claim; paragraph [0047]).  Gibson teaches that “inks may include a metal oxide and a reducing agent” (which reads upon “an oxide-removing agent”, as recited in the instant claim; paragraph [0100]).  Gibson teaches that “activation of the ink may include thermally processing and/or chemically reacting nanoparticles associated with the ink and/or precipitating nanoparticles from a carrier associated with the ink” (paragraph [0058]).  Gibson teaches that “the ink 103 delivered by the printhead 118 may include any liquid, suspension, colloid, solution, dispersion, or combination(s) thereof, delivered to the powder bed 106 to promote binding—with or without further processing—between particles of the powder 104 along the portions of the layers 101 collectively forming the three-dimensional object 102” (which reads upon “(3) applying an oxide-removing agent on selected first metal particles in the first layer to remove metal oxides on the selected first metal particles after providing the plurality of first metal particles on the substrate”, as recited in the instant claim; which reads upon “wherein a method of applying the oxide-removing agent comprises inkjet, micro-dispensing, or spraying”, as recited in instant claim 6; which reads upon “wherein the inkjet is implemented by a direct inkjet printing system for fabricating a part by an additive manufacturing process”, as recited in instant claim 7; which reads upon “wherein the direct inkjet printing system performs a drop-on-demand inkjet printing process and comprises a print head for applying an inkjet ink onto the substrate”, as recited in instant claim 8; paragraph [0044]).  Gibson teaches that “the ink may include metal nanoparticles suspended in a non-oxidizing aqueous solution” (which reads upon “wherein the inkjet ink is a water-based ink”, as recited in instant claim 9; paragraph [0003]).  Gibson teaches “repeating one or more of the steps of spreading a layer of the powder across the powder bed and delivering the ink along a given layer of powder to form the three-dimensional object until a three-dimensional object is complete or some other suitable stopping condition is reached” (which reads upon “(4) providing a plurality of second metal particles on the first layer to form a second layer of the plurality of second metal particles, wherein the second layer is farther away from the substrate than the first layer; (5) performing a second pre-heat treatment on the second layer at a second pre-heat temperature; (6) applying the oxide-removing agent on selected second metal particles in the second layer to remove metal oxides on the selected second metal particles; repeating (1) to (6) until a latent part is formed”, as recited in the instant claim; paragraph [0059]).  Gibson teaches “heating the three-dimensional object to a first temperature at which at least a portion of the inorganic material is in a liquid phase and the particles of the first metal are in a solid phase” (which reads upon “performing a first heat treatment on the first and second metal particles of the latent part for which the metal oxides are removed at a first temperature to form a near shape”, as recited in the instant claim; paragraph [0116]).  Gibson teaches “heating the three-dimensional object from the first temperature to a second temperature greater than the first temperature” (which reads upon “performing a second heat treatment on the near shape at a second temperature, wherein the first temperature is lower than the second temperature”, as recited in the instant claim; paragraph [0124]).  Gibson teaches that “the exemplary method 1100 has been generally described in the context of liquid phase sintering” (which reads upon “to form a sintered body”, as recited in the instant claim; paragraph [0123]).  
Regarding claims 2-4, Gibson teaches the method of claim 1 as stated above.  Gibson teaches that “the metal oxide associated with the first nanoparticles 1002 may have a reducing reaction with elemental carbon as the reducing agent” (paragraph [0103]; because carbon is the reducing agent, the limitations of claims 3-4 are not reached).  
Regarding claim 10, Gibson teaches the method of claim 1 as stated above.  Gibson teaches that “the first metal and the second metal may be alloyable with one another” (paragraph [0083]).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (US 20180236538 A1), as applied to claim 2 above, and further in view of Ostrovski et al. Reduction and carburization of metal oxides by methane-containing gas, AIChE Journal, January 2006, Vol. 52, No. 1, pp. 300-310.  
Regarding claim 5, Gibson teaches the method of claim 2 as stated above.  Gibson teaches that “while reducing the metal oxide via the reducing agent without the introduction of a separate reactant may have certain benefits, a reducing gas may be moved through the three-dimensional object in certain implementations” (paragraph [0109]).  Gibson is silent regarding the composition of the reducing gas.  Regarding the subject limitation, in order to carry out the invention of Gibson, it would have been necessary and obvious to look to the prior art for exemplary reducing gases used in reducing metal oxides.  Ostrovski provides this teaching.  Ostrovski teaches that iron oxide is readily reduced to metallic iron by gases, hydrogen and carbon monoxide (page 300).  Ostrovski teaches that the reducing gas was obtained by mixing high-purity argon, ultrahigh-purity hydrogen, and methane (page 301).  Ostrovski teaches that Iron ore, at a sample mass of 0.5 g, was reduced by hydrogen in the temperature range of 600–925°C (page 301).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the method of Gibson, using hydrogen as the reducing gas, as taught by Ostrovski, to predictably reduce metal oxides using a conventional reducing gas.  It has been held that obviousness exists where the selection of a known material was based on its suitability for its intended use.  MPEP § 2144.07.  Here, Ostrovski teaches that hydrogen gas is suitable as a reducing gas for use with metal oxides.  Accordingly, the prior art renders the claim obvious.  

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (US 20180236538 A1), as applied to claim 1 above.  
Regarding claims 11-12, Gibson teaches the method of claim 1 as stated above.  Gibson teaches that “inks may include a metal oxide and a reducing agent” (which reads upon “an oxide-removing agent”, as recited in the instant claim; paragraph [0100]).  Gibson teaches that “activation of the ink may include thermally processing and/or chemically reacting nanoparticles associated with the ink and/or precipitating nanoparticles from a carrier associated with the ink” (paragraph [0058]; thermal processing reads on heating to the activation temperature).  Gibson teaches applying then heating the reducing agent.  It should be noted that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP § 2144.04 IV C; Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959).  Here, heating the agent before applying has no unexpected result compared to heating after applying.  Gibson teaches “heating the three-dimensional object to a first temperature at which at least a portion of the inorganic material is in a liquid phase and the particles of the first metal are in a solid phase” (paragraph [0116]).  
Regarding claim 13, Gibson teaches the method of claim 1 as stated above.  Gibson teaches that “it should be appreciated that the use of a vacuum environment may facilitate controlling the process of fabricating the three-dimensional object 102, which, in turn, may have benefits related to improved dimensional control and reduced fabrication costs (e.g., by requiring less energy)” (paragraph [0108]).  While this teaching is in a paragraph relating to reduction of the metal oxide, one of ordinary skill in the art would understand that this teaching is equally applicable to the sintering process.  
Regarding claim 14, Gibson teaches the method of claim 1 as stated above.  Gibson is silent regarding the sintering temperature, which is dependent on the materials chosen.  Gibson discloses the claimed invention except for the sintering temperature.  It should be noted that the sintering temperature is a result effective variables. It would have been obvious to one having ordinary skill in the art at the time the invention was made to perform the method of Gibson, using a sintering temperature between 1523 K and 1698 K since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize the sintering temperature to ensure sufficient mechanical properties without losing dimensional accuracy.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA JANSSEN/Primary Examiner, Art Unit 1733